 


 HR 1206 ENR: Permanent Electronic Duck Stamp Act of 2013
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
One Hundred Thirteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and fourteen 
H. R. 1206 
 
AN ACT 
To grant the Secretary of the Interior permanent authority to authorize States to issue electronic duck stamps, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Permanent Electronic Duck Stamp Act of 2013.  
2.DefinitionsIn this Act: 
(1)Actual stampThe term actual stamp means a Federal migratory-bird hunting and conservation stamp required under the Act of March 16, 1934 (16 U.S.C. 718a et seq.) (popularly known as the Duck Stamp Act), that is printed on paper and sold through the means established by the authority of the Secretary immediately before the date of enactment of this Act.  
(2)Automated licensing system 
(A)In generalThe term automated licensing system means an electronic, computerized licensing system used by a State fish and wildlife agency to issue hunting, fishing, and other associated licenses and products.  
(B)InclusionThe term automated licensing system includes a point-of-sale, Internet, telephonic system, or other electronic applications used for a purpose described in subparagraph (A).  
(3)Electronic stampThe term electronic stamp means an electronic version of an actual stamp that— 
(A)is a unique identifier for the individual to whom it is issued;  
(B)can be printed on paper or produced through an electronic application with the same indicators as the State endorsement provides;  
(C)is issued through a State automated licensing system that is authorized, under State law and by the Secretary under this Act, to issue electronic stamps;  
(D)is compatible with the hunting licensing system of the State that issues the electronic stamp; and  
(E)is described in the State application approved by the Secretary under section 4(b).  
(4)SecretaryThe term Secretary means the Secretary of the Interior.  
3.Authority to issue electronic duck stamps 
(a)In generalThe Secretary may authorize any State to issue electronic stamps in accordance with this Act.  
(b)ConsultationThe Secretary shall implement this section in consultation with State management agencies.  
4.State application 
(a)Approval of Application requiredThe Secretary may not authorize a State to issue electronic stamps under this Act unless the Secretary has received and approved an application submitted by the State in accordance with this section. The Secretary may determine the number of new States per year to participate in the electronic stamp program.  
(b)Contents of ApplicationThe Secretary may not approve a State application unless the application contains— 
(1)a description of the format of the electronic stamp that the State will issue under this Act, including identifying features of the licensee that will be specified on the stamp;  
(2)a description of any fee the State will charge for issuance of an electronic stamp;  
(3)a description of the process the State will use to account for and transfer to the Secretary the amounts collected by the State that are required to be transferred to the Secretary under the program;  
(4)the manner by which the State will transmit electronic stamp customer data to the Secretary;  
(5)the manner by which actual stamps will be delivered;  
(6)the policies and procedures under which the State will issue duplicate electronic stamps; and  
(7)such other policies, procedures, and information as may be reasonably required by the Secretary.  
(c)Publication of Deadlines, Eligibility Requirements, and Selection CriteriaNot later than 30 days before the date on which the Secretary begins accepting applications under this section, the Secretary shall publish— 
(1)deadlines for submission of applications;  
(2)eligibility requirements for submitting applications; and  
(3)criteria for approving applications.  
5.State obligations and authorities 
(a)Delivery of Actual StampThe Secretary shall require that each individual to whom a State sells an electronic stamp under this Act shall receive an actual stamp— 
(1)by not later than the date on which the electronic stamp expires under section 6(c); and  
(2)in a manner agreed upon by the State and Secretary.  
(b)Collection and transfer of electronic stamp revenue and customer information 
(1)Requirement to transmitThe Secretary shall require each State authorized to issue electronic stamps to collect and submit to the Secretary in accordance with this section— 
(A)the first name, last name, and complete mailing address of each individual that purchases an electronic stamp from the State;  
(B)the face value amount of each electronic stamp sold by the State; and  
(C)the amount of the Federal portion of any fee required by the agreement for each stamp sold.  
(2)Time of transmittalThe Secretary shall require the submission under paragraph (1) to be made with respect to sales of electronic stamps by a State according to the written agreement between the Secretary and the State agency.  
(3)Additional fees not affectedThis section shall not apply to the State portion of any fee collected by a State under subsection (c).  
(c)Electronic Stamp Issuance FeeA State authorized to issue electronic stamps may charge a reasonable fee to cover costs incurred by the State and the Department of the Interior in issuing electronic stamps under this Act, including costs of delivery of actual stamps.  
(d)Duplicate Electronic StampsA State authorized to issue electronic stamps may issue a duplicate electronic stamp to replace an electronic stamp issued by the State that is lost or damaged.  
(e)Limitation on Authority To Require Purchase of State LicenseA State may not require that an individual purchase a State hunting license as a condition of issuing an electronic stamp under this Act.  
6.Electronic stamp requirements; recognition of electronic stamp 
(a)Stamp RequirementsThe Secretary shall require an electronic stamp issued by a State under this Act— 
(1)to have the same format as any other license, validation, or privilege the State issues under the automated licensing system of the State; and  
(2)to specify identifying features of the licensee that are adequate to enable Federal, State, and other law enforcement officers to identify the holder.  
(b)Recognition of Electronic StampAny electronic stamp issued by a State under this Act shall, during the effective period of the electronic stamp— 
(1)bestow upon the licensee the same privileges as are bestowed by an actual stamp;  
(2)be recognized nationally as a valid Federal migratory bird hunting and conservation stamp; and  
(3)authorize the licensee to hunt migratory waterfowl in any other State, in accordance with the laws of the other State governing that hunting.  
(c)DurationAn electronic stamp issued by a State shall be valid for a period agreed to by the State and the Secretary, which shall not exceed 45 days.  
7.Termination of State participationThe authority of a State to issue electronic stamps under this Act may be terminated— 
(1)by the Secretary, if the Secretary— 
(A)finds that the State has violated any of the terms of the application of the State approved by the Secretary under section 4; and  
(B)provides to the State written notice of the termination by not later than the date that is 30 days before the date of termination; or  
(2)by the State, by providing written notice to the Secretary by not later than the date that is 30 days before the termination date.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
